              Case 1:18-cv-09753-LGS Document 74 Filed 04/24/20 Page 1 of 3
                                    PARKER HANSKI LLC
                                        40 WORTH STREET, 10TH FLOOR
                                         NEW YORK, NEW YORK 10013
                                            PHONE: 212.248.7400
                                            FAX:   212.248.5600


                                                                    April 23, 2020


Via ECF
The Honorable Lorna G. Schofield
United States District Judge
United States District Court
40 Foley Square
New York, NY 10007


           Re:      Elizabeth Flint v. Allen/Orchard, LLC et. al.

                    Docket No. 1:18-cv-09753 (LGS) (SLC)

Dear Judge Schofield:

       We represent the plaintiff in the above-entitled action. We write to respectfully ask the
Court to strike the defendants’ April 15, 2020 Notice of Expert Witness Disclosures of Stephen
Rawlings from Rawlings Architecture1. In the alternative, plaintiff respectfully asks the Court for
permission to make a motion in limine to exclude this eve of trial expert witness disclosure.

        On March 19, 2020, defendants made an application to Your Honor to “permit
Defendants to produce [Stephen Rawlings from] Rawlings Architects as a fact and expert
witness at trial”. (See ECF Document # 69). On March 20, 2020, Your Honor issued an Order
stating that: “If defendants did not notice [Stephen Rawlings from Rawlings Architecture] during
discovery, then it is too late now -- after the close of discovery and on the eve of trial -- for
Defendants to introduce new experts.” (See ECF Document #70).

         It is undisputed that, during discovery, defendants never served a Rule 26 expert
disclosure for Stephen Rawlings of Rawlings Architecture. Specifically, defendants never
served plaintiff with any of the disclosures required by Rule 26(a)(2) of the Federal Rules of
Civil Procedure including a notice of expert witness disclosure, a signed expert report from
Stephen Rawlings, the expert witness qualifications of Stephen Rawlings with a list of all
publications authored in the previous 10 years, a list of all other cases in which the expert to
testify at trial or by deposition in the past four years etc.

        Here, the January 2019 Civil Case Management Plan and Scheduling Order for this
action provided that all expert discovery be completed by no later than June 27, 2019. (See ECF
Document # 20, paragraph 9(b)). Indeed, defendants stated in the January 2019 Order that
“defendants anticipate utilizing a qualified ADA expert to review the alleged violations and
prepare a report”. Id. at paragraph 9(a). On March 18, 2019, the Court denied the parties

1
    See attachment for this Expert Witness Disclosure.
          Case 1:18-cv-09753-LGS Document 74 Filed 04/24/20 Page 2 of 3


application to extend expert discovery and reminded the parties again that the “deadline to
complete expert discovery remains June 27, 2019 .” (See ECF Document # 25). But defendants
never issued a Rule 26 compliant expert witness disclosure before the close of expert discovery
on June 27, 2019.

         Almost a year after the close of expert discovery, defendants served plaintiff with an
April 15, 2020 Notice of Expert Witness Disclosures of Stephen Rawlings from Rawlings
Architecture. This disclosure is in direct violation of Your Honor’s Order that effectively
precluded Steven Rawlings from testifying as an expert witness because he was never noticed as
an expert witness during discovery and defendants could not introduce new expert witnesses after
the close of discovery. Defendants should be sanctioned for this frivolous and vexatious
litigation tactic of trying to make an end run around Your Honor’s Order of March 20, 2020.
Defendants’ April 15, 2020 Expert Disclosure also reflects a lack of respect for the Court’s
orders and warnings concerning expert discovery.

        Plaintiff does not dispute that Stephen Rawlings was identified as a fact witness in
defendants’ Rule 26 initial disclosure and is thus entitled to testify as a fact witness at trial. And
while fact witnesses may give opinion testimony, that opinion testimony may not be “based on
scientific, technical, or other specialized knowledge within the scope of Rule 702.” Fed. R. Evid.
701. The newly disclosed expert testimony from Stephen Rawlings includes his response to
plaintiff's expert report, Mr. Rawlings’ architectural credentials and compliance with building
requirements is opinion testimony based on scientific and technical knowledge—i.e., expert
testimony—that is governed by the disclosure and evidentiary requirements for expert witnesses.
Defendants cannot evade these requirements by “proffering an expert in lay witness clothing.”
Advisory Comm.’s Notes (2000 Amendments), Fed. R. of Evid. 701.

        The Federal Rules acknowledge substantial differences between a fact witness and an
expert witness. So plaintiff’s knowledge of Stephen Rawlings as a fact witness is insufficient to
excuse defendants’ failure to identify this person as an expert witness. Simply put, plaintiff had
no notice that Stephen Rawlings would be called as an expert witness and plaintiff would have
conducted discovery from Steven Rawlings very differently had plaintiff known during discovery
that Mr. Rawlings was going to be utilized as an expert witness. See Badolato v. Long Island Rail
Road Company, 2016 WL 6236311, at *4 (E.D.N.Y., 2016) (Defendant's counsel asserts that he
provided Dr. Szerlip's report and Plaintiff's medical file as part of Defendant's document
production during discovery. That “simply did not provide [Plaintiff] with
fair warning of the need to take discovery from [them].” ).
         “Modern instruments of discovery serve a useful purpose ... [to] make a trial less a game
of blindman’s buff and more a fair contest with the basic issues and facts disclosed to the fullest
practicable extent.” United States v. Proctor & Gamble, 356 U.S. 677, 683 (1958). Rules 26 and
37 are designed to prevent the “sandbagging” of an opposing party with new evidence on the eve
of trial. See Haas v. Delaware and Hudson Ry. Co., 282 Fed. Appx. 84, 86 (2d Cir. 2008); and
CSC Holdings, Inc. v. Berube, 2004 WL 3541331, at *3 (E.D.N.Y. July 7, 2004) (Rule
37(c)(1) is “designed to avoid ... gamesmanship ... [and] to provide a strong inducement for
disclosure of Rule 26(a) material.”).


        Courts have consistently excluded testimony of witnesses disclosed well after the



                                                  2
                  Case 1:18-cv-09753-LGS Document 74 Filed 04/24/20 Page 3 of 3


         disclosures deadlines. Patterson v. Balsamico, 440 F.3d 104, 117 (2d Cir. 2006) (“It is also
         clear that Patterson would have been prejudiced had the testimony of four witnesses only
         identified ten days before trial been allowed” where no evidence from these witnesses was
         submitted in connection with the defendants’ summary judgment motion, and first notice of
         the witnesses, unaccompanied by any information concerning the nature of their testimony,
         was provided shortly before trial”); and Serin v. N. Leasing Sys., Inc., 2010 WL 6501661, at
         *1 (S.D.N.Y. Oct. 26, 2010) (granting plaintiff’s motion in limine pursuant to FRCP 37(c)(1)
         to exclude witnesses identified for the first time on the eve of trial.).


                Stephen Rawlings must therefore be precluded from testifying as an expert witness
        because Rule 37(c)(1) mandates that, “[i]f a party fails to provide information or identify a
        witness as required by Rule 26(a) or (e), the party is not allowed to use that information or
        witness to supply evidence on a motion, at a hearing, or at a trial, unless the failure was
        substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1).
               Accordingly, the Court should strike the defendants’ April 15, 2020 Notice of Expert
        Witness Disclosures of Stephen Rawlings from Rawlings Architecture; or grant plaintiff
        permission to make a motion in limine to exclude this eve of trial expert witness disclosure.

               Thank you for your time and attention to this matter. With kindest regards, I am


                                                              very truly yours,

                                                                   /s/
                                                              Glen H. Parker, Esq.




Application is GRANTED. Defendants' Notice of Expert Witness Disclosures of Stephen Rawlings is stricken,
and Stephen Rawlings is precluded from testifying as an expert witness at trial. By Order dated March 20,
2020, the Court denied Defendants' request to produce Stephen Rawlings as an expert witness, since he
was not noticed during discovery as an expert witness.

The parties shall file a joint status letter, apprising the Court on the outcome of mediation as soon as
practicable, and no later than two days after the parties' deadline to complete mediation, or by May 20,
2020.

The Clerk of Court is respectfully directed to close Dkt. No. 73.

SO ORDERED.

Dated: April 24, 2020
       New York, New York


                                                         3
